DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “refeed assembly” in claim 3.
“Refeed assembly” does not clearly denote structure, although it does not use “means” the phrase “assembly” is a generic placeholder coupled with the function “refeed”. “Assembly” does not define any clear structure neither does “refeed” and the claim does not further describe what the assembly comprises.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-6, 8, 10, 11, 15, 16, and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 3-6, 8, 10, 11, 15, 16, and 18-20 depend from claims canceled by the applicant. As such, their scope is unclear. Please amend for clarity. Claims have been examined as best understood in light of these issues.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 10, 11, 13, 25, 28, and 29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by PG Pub. US 2014/0305600 – Casey et al., hereinafter Casey.

Regarding Claim 1.
Casey teaches an apparatus (Fig 1) comprising: 
a sensor (Fig 1, 120) to detect a lateral edge (Fig 3, 48) of a door curtain within a guide (Fig 3, 16) of a door; and 
a controller (Fig 3, 24) to identify when the door curtain transitions from an operational state to a breakaway state based on a signal from the sensor (Paragraph [0039], when the door's retention buttons 40 pull away from the track 16, a sensor 120 (second sensor) will detect the occurrence , and a controller 24 will automatically decrease the speed of the curtain's drive unit 26.), the operational state corresponding to when the lateral edge of the door curtain is enclosed (Fig 5) by the guide as the door curtain moves between open (Fig 1) and closed (Fig 2) positions, the breakaway state corresponding to when a portion of the lateral edge of the door curtain below an upper end of the guide breaks away (Fig 3) from the guide.


Regarding Claim 10. 
The applicant has cancelled claim 9, making the scope here unclear.
Cancelled claim 9 was dependent on claim 1. Therefore, for the purposes of examination, Claim 10 will be examined as if it were properly dependent on claim 1.
Casey teaches all limitations of Claim 1.
Furthermore Casey teaches wherein the sensor is a switch (Paragraph [0054], electromechanical limit switch), the switch to communicate a first signal (Fig 17, 122, False) when the door curtain is present adjacent the switch and a second signal (Fig 17, 122, True) when the door curtain is not present adjacent the switch, the sensor to be at least partially embedded (Fig 5 shows Sensor 64 penetrating one wall of guide track, and as it is partly inside and outside of the guide, it is therefore at least partially embedded.) in a seal portion (The portion of the guide in which the sensor is embedded helps to seal the opening around the door at least from light transmission.) of the guide.

Regarding Claim 11.
The applicant has cancelled claim 9, making the scope here unclear.
However Casey teaches remaining limitations of claim 10.
Furthermore, Casey teaches the switch is spring-loaded (Paragraph [0054], electromechanical limit switch), the switch to retract when the door curtain is present adjacent the switch. (This is inherently met by an electromechanical limit switch.)

Regarding Claim 13. 
Casey teaches all limitations of claim 1.
sensor (Fig 1, 120) is to be mounted on the guide (Fig 3, 16), the sensor oriented toward the lateral edge of the door curtain (Fig 13)

Regarding Claim 25. 
Casey teaches all limitations of claim 1.
Furthermore, Casey teaches the sensor is a photoelectric sensor (Paragraph [0054], XUVR0303PANL2 photoelectric fork sensor provided by Schneider Electric (Telemecanique) of Palatine, Ill), the photoelectric sensor to detect a beam of light transmitted across of a path of door curtain when the door curtain is in the breakaway state, the door curtain to block the beam of light when the door curtain is in the operational state.

Regarding Claim 28. 
Casey teaches all limitations of claim 1.
Furthermore, Casey teaches the controller includes a door motion adjustor to cause the door curtain to move to a fully open position (Fig 25, block 2504) in response to the door curtain transitioning from the operational state to the breakaway state (Fig 24, Blocks 2406 and 2408).

Regarding Claim 29. 
Casey teaches all limitations of claim 28.
Furthermore, Casey teaches the door motion adjustor is to cause the door curtain to move to the fully open position (Fig 25, block 2504) in response to (1) the door curtain transitioning from the operational state to the breakaway state (Fig 24, Blocks 2406 and 2408) and (2) the door curtain being configured for partially-open operation. (Paragraph [0060], allow a partially open curtain 14 to break restorable condition (Fig 24, blocks 2406 and 2408; Fig 25, Blocks 2408 and 2504) without tripping the sensor 64 unnecessarily)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3, 4, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Casey in view of PG Pub. US 2016/0369557 A1 – Vandermillen et al., hereinafter Vandermillen.

Regarding Claim 3. 
The applicant has cancelled claim 2, making the scope here unclear.
Cancelled claim 2 was dependent on claim 1. Therefore, for the purposes of examination, Claim 3 will be examined as if it were properly dependent on claim 1.
Casey teaches all limitations of Claim 1.
Furthermore, Casey teaches a refeed assembly (Fig 2, 38) to refeed the lateral edge of the door curtain into the guide in response to the door curtain transitioning to the breakaway state, the sensor (Fig 2, 120) being below (See fig 2) the refeed assembly, the sensor to be disposed on the guide (Fig 2, 16), 

However, Vandermillen teaches the sensor is a scanner (Fig 7, 28), the scanner to detect a tag (Fig 7, 30) (Paragraph [0019], Some alternate examples of the switch actuator 30 include a magnet, a ferrous block, a reflector (e.g., a barcode, white mark, reflective paint, mirror), and an RFID device. Such alternate actuator examples would, of course, be paired with a corresponding compatible switch.) affixed to the lateral edge of the door curtain, the tag to move within the guide when the door curtain moves in the operational state.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Casey with the scanner/tag arrangement of Vandermillen. One of ordinary skill in the art would have been motivated to make this modification in order to optimize cost/performance of the apparatus by making use of known equivalents with expected results.
	
Regarding Claim 4.  
The applicant has cancelled claim 2, making the scope here unclear.
However the combination of Casey and Vandermillen teaches remaining limitations of claim 3.
Casey further teaches the controller is to determine the door curtain is in the breakaway state based on (1) whether the sensor detects the door edge (Fig 24) and (2) a vertical position of the door curtain (Paragraph [0061], Accordingly, in some such examples, the controller 24 monitors the position of the leading edge 18 (e.g., by additional sensors or by counting the rotations of the drive unit 26) and ignores the signal 122 when the leading edge is above the sensor 120.)
As above, Vandermillen teaches the Scanner/Tag arrangement.

Regarding Claim 8.  
The applicant has cancelled claim 2, making the scope here unclear.
However the combination of Casey and Vandermillen teaches remaining limitations of claim 3.
As applied the combination does not teach the scanner is vertically positioned in a lower half of the guide.
However, Vandermillen teaches the scanner is vertically positioned in a lower half of the guide (Paragraph [0028], In other examples, the sensing assembly 16 is located at or near the base of the frame 24 to detect when the leading edge 18 is at or near the closed position (e.g., as represented in FIG. 1).).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Casey and Vandermillen with the scanner location of Vandermillen. One of ordinary skill in the art would have been motivated to make this modification in order to provide an early warning of a curtain breakaway from an impact to the door in a closed position.
	
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Casey and Vandermillen as applied to claims 3-4 above, and further in view of PG Pub. US 2014/0110064 A1 – Eggert et al., hereinafter Eggert.

Regarding Claim 5.  
The applicant has cancelled claim 2, making the scope here unclear.
However the combination of Casey and Vandermillen teaches remaining limitations of claim 4.
controller is to determine the door curtain is in the breakaway state when (1) the vertical position of the door curtain corresponds to a bottom edge of the door curtain being below a height of the sensor and (2) the sensor does not detect an edge of the door (Paragraph [0061], in some examples, the signal 122 will be tripped each time the leading edge 18 of the curtain 14 raises above the second sensor 120 even when the edging 52 is properly situated within the track 16 resulting in an incorrect indication of a breakaway state. Accordingly, in some such examples, the controller 24 monitors the position of the leading edge 18 (e.g., by additional sensors or by counting the rotations of the drive unit 26) and ignores the signal 122 when the leading edge is above the sensor 120.)(Examiner notes that this means that the signal is not ignored when the leading edge is below second sensor 120 as counted by rotations or other means).
As above, Vandermillen teaches the Scanner/Tag arrangement.
The combination does not teach a plurality of tags.
Eggert teaches a plurality of tags (Fig 1, 105).
(Eggert further teaches a controller capable of determining if the door is in a breakaway state (Paragraph [0039], The detection mechanism 100 configured within the support column 150, as shown in relation to, e.g., FIG. 3, may continuously monitor the door. If the door 165 is ever pulled out of the support column 150, such as being hit by a vehicle, the break-away tab 110 with the one or more magnets 105 will likely be pulled from the support column 150. As a result, the magnets 105 are removed from proximity of the switches 120 that are a part of the ladder strip 115 or the circuit boards 172 (whichever is being used). Any closed switch 120 will then open due to the magnetic field being removed. The electric path flowing through one or more of the switches 120 is disrupted, which is a detectable event. The disruption of the electrical path may then cause the electric motor to be turned off, which in turn causes the door to be stopped, or to be prevented from moving. In this way, damage 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Casey and Vandermillen with the plurality of tags of Eggert. One of ordinary skill in the art would have been motivated to make this modification in order to monitor breakaway events on the both edges of the curtain.
	
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Casey, Vandermillen, and Eggert as applied to claim 5 above, and further in view of PG Pub. US 2010/0325959 A1 – De Coi et al., hereinafter De Coi and PG Pub. US 2019/0231105 A1 – Pointeau.

Regarding Claim 6. 
The applicant has cancelled claim 2, making the scope here unclear.
However, the combination of Casey, Vandermillen and Eggert teach the remaining limitations of claim 5.
However, the combination does not teach the controller is to determine a distance between the tag and the bottom edge of the door curtain based on serial data associated with the tag.
However, De Coi teaches the controller is to determine a distance between the tag and the bottom edge of the door curtain based on triangulating an RFID tag. (Paragraph [0046], If an RFID is used on the motion element, for example, a door, the position of the door can be determined by means of triangulation.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Casey, Vandermillen and Eggert with the RFID triangulation system of De Coi. One of ordinary skill in the art would have been motivated to 
	Pointeau teaches RFID tags having serial data (Paragraph [0061], This parcel identification, depending on the invention embodiment,… can be comprised in a RFID tag affixed onto the parcel and read by a RFID reader)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further use the serial data of the RFID tags of the combination as unique identifiers as in Pointeau. One of ordinary skill in the art would have been motivated to make this modification in order to differentiate one RFID tag from another.
	
Claims 15, 18-20, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Casey, as applied in claim 13 above, in view of Eggert.

Regarding Claim 15.  
The applicant has cancelled claim 14, making the scope here unclear.
Cancelled claim 14 was dependent on claim 13. Therefore, for the purposes of examination, Claim 3 will be examined as if it were properly dependent on claim 13.
Casey teaches all limitations of claim 13.
Furthermore, Casey teaches the sensor is to be mounted in a hole in the guide (Fig 5), and the door curtain includes a plurality of alignment features (Fig 5, elements 32 and 36), 
	However, Casey does not teach the sensor to detect the alignment features.
	However, Eggert teaches the sensor (Fig 3, 115) to detect the alignment features (Fig 3, 105).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Casey with the alignment features of Eggert. 
	
Regarding Claim 18.  
The applicant has cancelled claim 17, making the scope here unclear.
Cancelled claim 17 was dependent on claim 15. Therefore, for the purposes of examination, Claim 18 will be examined as if it were properly dependent on claim 15.
The combination of Casey and Eggert teaches remaining limitations of claim 15.
Eggert teaches, wherein one of the plurality of alignment features includes a metallic portion. (Fig 1, 150; Magnet)
As applied, the combination does not teach an inductive proximity sensor.
However Eggert teaches the sensor is an inductive proximity sensor. (Paragraph [0045], utilizing hall sensors or other inductive switching electrical components may be alternatively used for the function described in relation to the switches 120.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Casey and Eggert with the inductive proximity sensor of Eggert. One of ordinary skill in the art would have been motivated to make this modification in order to optimize the system for cost/reliability/availability of parts by substituting one known sensor for another with predictable results.
	

Regarding Claim 19.  
The applicant has cancelled claim 14, making the scope here unclear.
The combination of Casey and Eggert teaches remaining limitations of claim 15.
one of the plurality of alignment features includes a magnet (Fig 1, 105).
As applied, the combination does not teach a hall sensor.
However, Eggert teaches the sensor is a hall sensor. (Paragraph [0045], utilizing hall sensors or other inductive switching electrical components may be alternatively used for the function described in relation to the switches 120.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Casey and Eggert with the inductive proximity sensor of Eggert. One of ordinary skill in the art would have been motivated to make this modification in order to optimize the system for cost/reliability/availability of parts by substituting one known sensor for another with predictable results.
	
Regarding Claim 20.  
The applicant has cancelled claim 14, making the scope here unclear.
The combination of Casey and Eggert teaches remaining limitations of claim 15.
Furthermore, Eggert teaches the controller is to identify a missing alignment feature (Fig 3, 105) based on data from the sensor. (Paragraph [0024] the switches 120 which are configured to detect presence or absence of a proximal magnetic field produced by the at least one magnet 105.)

Regarding Claim 22.  
Casey teaches all limitations of claim 13.
Casey does not teach an outermost edge of the lateral edge of the door curtain including a metal feature, the sensor to detect the metal feature.
 an outermost edge of the lateral edge of the door curtain including a metal feature (Fig 3, 105), the sensor (Fig 3, 115) to detect the metal feature.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Casey with the metallic element/sensor arrangement of Eggert. One of ordinary skill in the art would have been motivated to make this modification in order to optimize the system for cost/reliability/availability of parts by substituting one known sensor for another with predictable results.
	
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Casey and Eggert as applied in claim 15 above, and in further view of PG Pub. US 2008/0022596 A1 – Boerger et al., hereinafter Boerger.

Regarding Claim 16.  
The applicant has cancelled claim 14, making the scope here unclear.
However, the combination of Casey and Eggert teaches remaining limitations of claim 15.
However, the combination does not teach the sensor is a capacitive proximity sensor or an ultrasonic proximity sensor.
However, Boerger teaches the sensor is a capacitive proximity sensor or an ultrasonic proximity sensor. (Paragraph [0023], Examples of such sensors include, but are not limited to photoelectric eyes, proximity sensors, floor mat sensors, and motion detectors, which operate under various principles including, but not limited to, ultrasonics; active and passive detection of infrared radiation; lasers; detection of electromagnetic radiation (for example--sensing radio waves or sensing changes in capacitance or inductance or sensing the presence of RFID devices); and detecting a Doppler shift in microwaves.)
.
	
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Casey in view of Boerger.

Regarding Claim 21.
Casey teaches all limitations of claim 13.
However, Casey does not teach the sensor is a magnetometer, the magnetometer to detect a presence of a vehicle passing through the door.
However, Boerger teaches a magnetometer, the magnetometer to detect a presence of a vehicle passing through the door (Paragraph [0030] In order to distinguish vehicle 18 from other types of bodies, sensors 48 and 50 might include a conventional inductive loop that is more sensitive to the presence of a body having a high metal content, as is typically the case with vehicles).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Casey with the magnetometer of XXX. One of ordinary skill in the art would have been motivated to make this modification in order to reduce the likelihood of door collisions with vehicles, and/or count vehicle traffic for process optimization, security or other reasons.
	
Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Casey and Eggert as applied to claim 22 above, and further in view of PG Pub. US 2009/0313898 A1 – Manaras.

Regarding Claim 23. 
The combination of Casey and Eggert teaches all limitations of claim 22.
Casey further teaches a sensor placement towards the outermost edge.
The combination does not teach the sensor is urged by a biasing element to place a sensor assembly in contact, the sensor assembly including the sensor.
However, Manaras teaches the sensor (Fig 3, 120) is urged by a biasing element (Fig 3, 112) to place a sensor assembly (Fig 3, 100) in contact, the sensor assembly including the sensor.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Casey and Eggert with the biasing element of Manaras. One of ordinary skill in the art would have been motivated to make this modification in order to enhance the reliability of reading of the sensor.
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

US-8360132-B2 – Drifka
	Discloses a high speed rollup door with a refeed assembly
US-5540269-A – Plumer
	Discloses a roller shade with sensors

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W HANES JR whose telephone number is (571)272-8840. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.W.H./               Examiner, Art Unit 3634                                                                                                                                                                                         

/Johnnie A. Shablack/               Primary Examiner, Art Unit 3634